Opinión disidente emitida por el
Juez Asociado Señor Irizarry Yunqué
a la cual se une el Juez Presidente Señor Trías Monge.
La decisión que hoy toma este Tribunal pasa por alto la bien sentada norma de que para salvar el principio constitu-cional de que un acusado no puede ser puesto en riesgo de ser castigado dos veces por el mismo delito, no debe disolverse un jurado antes de rendir veredicto a menos que de las circuns-tancias concurrentes se desprenda una “necesidad manifiesta” de así hacerlo. Por ello, disiento respetuosamente.
I
Los hechos relevantes y pertinentes a la cuestión aquí planteada son los siguientes, según surgen de los autos origi-nales. Se acusó al aquí recurrido del delito de tentativa de asesinato, imputándosele que el 27 de junio de 1981 agredió en *40la cabeza, con un nivel, a Jorge Luis León Vázquez, con in-tención de matarlo. En la investigación y procesamiento par-ticiparon varios fiscales de Ponce. El fiscal Julio León practicó la investigación y tomó declaraciones juradas a los testigos. El fiscal José E. Medina representó al Ministerio Público en la vista preliminar, presentó la prueba para sostener causa probable, e interrogó a los testigos y escuchó el contrainterro-gatorio conducido por el abogado defensor. En el acto del juicio intervino él fiscal José I. Rivera para sostener la acusación.
El juicio comenzó el 1ro de diciembre de 1982, al quedar constituido el jurado. Prestaron testimonio dos testigos de cargo. El día siguiente, luego de declarar un tercer testigo de cargo, el juez que presidía, Hon. Ramón E. Febus Bernardini, decretó un receso para continuar el juicio el 18 de enero de 1983 —más de mes y medio después— porque tenía que acudir a una cita médica y, además, atender una asignación en Carolina.
El 18 de enero no pudo reanudarse el juicio debido a que el fiscal Rivera tuvo que atender otro caso. (1) Se señaló la continuación para el 8 de febrero y también tuvo que apla-zarse, esta vez para el 15 de marzo, por compromisos de ambas partes.
El 15 de marzo, al llamarse el caso, compareció el Fiscal de Distrito, Ledo. Pedro Goyco Amador, e informó al tribunal que el fiscal Rivera había sido asesinado, que no se habían podido localizar sus notas, y que como el jurado había sido desinsaculado hacía cuatro meses, debía decretarse su disolu-ción y celebrarse un nuevo juicio. Por sobre la oposición de la defensa, el juez accedió a la solicitud del fiscal.
El abogado del acusado planteó reiteradamente que la muerte del fiscal Rivera no constituía justa causa para la *41disolución del jurado; que solamente tres testigos habían de-clarado y que sus testimonios podían ser transcritos y otro fiscal continuar representando al Estado; que tanto el fiscal León como el fiscal Medina conocían la prueba, por haber in-tervenido en etapas anteriores del caso, conforme se ha seña-lado; que comenzar el juicio nuevamente constituía una se-gunda exposición, en violación de la prohibición constitucional. El Juez Febus sostuvo su dictamen, y se señaló el segundo juicio para el 12 de abril de 1983.
En esta segunda etapa intervino como juez el Hon. José M. Ayala Cádiz, quien por resolución de 17 de febrero de 1984, a petición de la defensa, desestimó la acusación por entender que no se justificó la disolución del jurado y que someter al acusado a nuevo juicio violaba su derecho a no ser expuesto dos veces por el mismo delito. Contra lo así dispuesto instó ante nos recurso de certiorari el Ministerio Público.
h~t l-H
La Regla 144, inciso (d), Reglas de Procedimiento Criminal, ha sido invocada como justificación de la disolución del jurado y la celebración de un segundo juicio. Dispone así:
El tribunal podrá ordenar la disolución del jurado antes del veredicto en los siguientes casos:
(d) Si se hubiere cometido algún error o se hubiere incu-rrido en alguna irregularidad durante el proceso que, a jui-cio del tribunal, le impidiere al jurado rendir un veredicto justo e imparcial.
En todos los casos en que el jurado fuere disuelto según lo provisto en esta regla, la causa podrá ser juzgada nueva-mente.
Esta disposición constituye una excepción a la prohibición de la Carta de Derechos de nuestra Constitución, que dice: “Nadie será puesto en riesgo de ser castigado dos veces por el mismo delito.” Art. II, Sec. 11. Fue tomada de la Quinta En-*42mienda de la Constitución federal, Art. V, que señala que “ni podrá nadie ser sometido por el mismo delito dos veces a un juicio que pueda ocasionarle la pérdida de la vida o la integri-dad corporal”. Por tratarse de una excepción a ese principio de fundamental importancia para el Pueblo, la Regla 144 ci-tada tiene que interpretarse restrictivamente. Expresó este Tribunal en Pueblo v. Arteaga Torres, 93 D.P.R. 148, 150-151 (1966):
El hecho de que al disolver un jurado antes del veredicto —sin que sea a petición o con la aquiescencia del acusado — , el Tribunal actúe bajo los supuestos del apartado (d) arriba transcrito de la Regla 144, no establece per se la validez de un segundo proceso por el mismo delito. El fundamento de lo dicho es que existe la garantía de orden constitucional, que protege al acusado no contra ser castigado dos veces sino contra ser puesto en riesgo de ser castigado dos veces por el mismo delito. Downum v. United States, 372 U.S. 734, 736; Green v. United States, 355 U.S. 184, 188; United States v. Ball, 163 U.S. 662, 669.
En Wade v. Hunter, 336 U.S. 684, 689 (1949) expresó el Tribunal Supremo federal, refiriéndose a la prohibición contra doble exposición de la Quinta Enmienda, que significa “un va-lioso derecho [del imputado] a que [ese] juicio sea completado por un tribunal en particular”. (Traducción nuestra.)
Hace ciento sesenta años, en United States v. Pérez, 9 Wheat. 579 (1824), el Tribunal Supremo federal adoptó la norma de “necesidad manifiesta” como justificativa de la ex-cepción que consideramos. Esa norma fue adoptada por noso-tros en Pueblo v. Arteaga Torres, supra, pág. 151, donde dijimos :
Por lo tanto, la cuestión ante nos debe afrontarse no sólo a la luz de la autoridad permisible de la Regla 144 sino satis-faciendo además aquellas normas constitucionales que rigen la materia y que también harían permisible o no un segundo proceso sin que se violara la garantía. Puede decirse en sín-tesis de esas normas, que cuando ocurran circunstancias en *43que los fines de una justicia sustancial no puedan lograrse y exista una manifiesta necesidad de así hacerlo, de modo que no se derroten los mejores fines de la justicia, un juicio puede descontinuarse y disolverse el jurado sin el consentimiento del acusado o aun ante su objeción, sin que por ese solo hecho un segundo enjuiciamiento por el mismo delito quede al mar-gen de la garantía constitucional. Es norma complementaria de lo anterior que la descontinuación de un juicio en esas cir-cunstancias debe ser producto de una sana y juiciosa discre-ción; la facultad debe ejercitarse con la mayor cautela, por consideraciones obvias de peso, y ante una necesidad mani-fiesta de así hacerlo. United States v. Tateo, 377 U.S. 463; Gori v. United States, 367 U.S. 364, 367; Wade v. Hunter, 336 U.S. 684; United States v. Pérez, 9 Wheat. 579.
La norma ha seguido siendo respetada hasta nuestros días. Véanse Illinois v. Somerville, 410 U.S. 458 (1973); y Oregon v. Kennedy, 456 U.S. 667, 672 (1982). En este último caso, citando a Wade v. Hunter, supra, se señala que el están-dar de “necesidad manifiesta” debe proveer “suficiente pro-tección a los intereses del imputado de que su caso sea final-mente decidido por el jurado que fuera originalmente selec-cionado”. (Énfasis suplido.)
¿Qué necesidad manifiesta revelan los hechos que conside-ramos, como justificación para la disolución del jurado y la celebración de un segundo juicio? Ninguna. La opinión de la mayoría de este Tribunal, en la pág. 36, postula como justifi-cación que el asesinato del fiscal Rivera “constituyó un evento de tal magnitud e impacto, que constitucional y procesalmente justificó plenamente la disolución del jurado y la desconti-nuación del juicio”. Dicho con todo respeto, toda muerte vio-lenta es un evento de magnitud e impacto, pero de ahí a dedu-cir que continuar el juicio provocaría un fracaso de la justicia es una conjetura que no satisface la norma. Si acaso, el im-pacto en el jurado debía ser de pena, como es natural por la inusitada muerte del fiscal Rivera, y de alarma y reprobación y enojo por la manera como se causó su muerte. Pero ello no justifica, sin más, concluir que se perturbase su ánimo de *44tal manera que no pudiese rendir un veredicto justo e ímpar-cial después de aquilatar toda la prueba ante su consideración. Pudo interrogarse a los miembros del jurado sobre su estado de ánimo, y no se hizo, y pudo ser instruido adecuadamente, antes de sometérsele el caso para su decisión.
Aparte de la ausencia total en los autos de elementos que justifiquen concluir que el jurado no estaba en condiciones de evaluar la prueba objetivamente, (2) la defensa ofreció alter-nativas, a que nos hemos referido, y que la opinión de este Tribunal pasa por alto. El fiscal Goyco Amador expresó que no se habían localizado las notas del fiscal Rivera. Ello se sub-sana, de mejor manera, mediante la transcripción de los testi-monios vertidos por los tres testigos que habían declarado, y que tanto el fiscal León como el fiscal Medina conocían. Nada hay en los autos indicativo de que esos fiscales no pudieran continuar la representación del Ministerio Público. Ninguno fue llamado a declarar sobre tal imposibilidad.
HH HH HH
No puedo concluir sin expresar mi preocupación por las dilaciones habidas en el trámite de este caso en instancia. Es lamentable e inquietante que, comenzado un juicio ante ju-rado, tenga que aplazarse su continuación por cuatro meses, como ocurrió en este caso. Y el trámite posterior a la disolu-ción del jurado también deja mucho que desear.
Del 15 de marzo de 1983, en que se disolvió el jurado, hasta que se ordenó la desestimación de la acusación, el 17 de fe-brero de 1984, transcurrieron once meses. Se notificó al fiscal sobre dicha orden el 27 de febrero de 1984. El Ministerio Público dejó transcurrir más de tres meses para instar ante este Tribunal el recurso que consideramos.
*45Estas dilaciones pueden tener el efecto de burlar el dere-cho del imputado a un juicio rápido; derecho que también lo comparte el interés de la sociedad.
IV
Por todas las consideraciones expresadas en este disenso, la resolución del Juez Ayala Cádiz debería ser confirmada.

(1) Participaba en un juicio seguido contra José Camacho Báez en otra sala. Nada hay en los autos indicativo de relación alguna entre dicho acu-sado y el aquí recurrido, no obstante llevar ambos el apellido Camacho.


(2)Es de notar que en el caso de Camacho Báez, el otro caso cuyo juicio se ventilaba en otra sala, y en que también intervenía el fiscal que fuera asesinado, no obstante no haber sido sometido aún al jurado, no se solicitó ni se concedió la disolución del jurado.